996 F.2d 312
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellant,v.Frank George ROBINSON, Defendant-Appellee.
No. 92-2156.
United States Court of Appeals, Tenth Circuit.
June 2, 1993.

Before McKAY, Chief Judge, TACHA, Circuit Judge, and KANE, District Judge.*
ORDER AND JUDGMENT**
McKAY, Chief Judge.


1
The Government appeals an order suppressing evidence seized pursuant to a search conducted on a train.   We have reviewed the record, briefs, and oral argument in light of our cases.


2
WE AFFIRM.



*
 Honorable John L. Kane, Jr., Senior United States District Judge for the District of Colorado, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3